DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to product non-elected without traverse.  Accordingly, claim 20 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hollis on 3/18/2021.
The application has been amended as follows:
1. A method a closed cross-section, having at least a first metal shell and a second metal shell which are connected together at least in portions in a longitudinal direction, wherein the method comprises the following steps:
providing at least a first and a second metal blank;
producing at least a first and a second metal shell from the respective first and second metal blanks, wherein the first and second metal shells each have at least one floor with two protruding uprights spaced apart from each other and integrally connected to the floor;
positioning [[of]] the at least first and second metal shells such that the uprights of the metal shells come into overlapping contact in an overlap region at least in portions a closed cross-section, and connecting together the at least first and second metal shells at least in portions in the longitudinal direction so as to form a supporting member;
producing the at least first and second metal shells from the respective first and second metal blanks further comprises producing at least one preform having a floor with two uprights adjoining the floor at least one preform; and
subjecting the at least one preform at least in regions to compression forming in order to produce the metal shells such that the uprights at least in portions have an opening angle of less than 6° 
wherein the opening angle of the uprights of the first metal shell is, at least in portions and in the overlap region, different from the opening angle of the uprights of the second metal shell.
2. The method according to claim 1, wherein the opening angles are less than 3°. 
3. The method according to claim 2, wherein the opening angles are less than 2°. 
4. The method according to claim 1, wherein the at least one preform is produced in one or more steps, by at least one of deep-drawing, crash-forming, embossing and folding, and embossing and bending. 
5. The method according to claim 1, wherein on production of the at least one preform, the uprights undergo substantially no alternating bending stresses. 
6. The method according to claim 1, wherein at least one preform has a substantially even distribution of surplus metal material. 
7. The method according to claim 6 wherein surplus metal material is present 
8. The method according to claim 6 wherein surplus metal material is present in at least one of the uprights and in a region between the uprights and floor. 
9. The method according to claim 1, wherein surplus metal material is present at least one preform, which on compression forming leads to a thickening of at least portions of an edge of the uprights of the metal shells in the longitudinal direction. 
10. The method according to claim 1, wherein [[as]] at least one of the first and second metal blanks is made from a steel material 
14. The method of claim 10 wherein at least one of the first and second metal blanks has a thickness of at least 0.8 mm. 
blanks has a thickness of at least 1.5 mm. 
16. The method of claim 1 wherein at least one of the first and second metal shells has uprights of different heights. 
17. The method according to claim 1, wherein the supporting member comprises at least two metal shells nested into or adjoining each other via the respective uprights, wherein the uprights run parallel to each other at least in portions in the overlap region for the connecting process. 
18. (CANCELLED)
19. A method for production of a ladder frame or box frame for a vehicle with at least four supporting members, wherein the ladder or box frame comprises at least one supporting member with a closed cross-section, with at least a first and a second metal shell connected to each other at least in portions in a longitudinal direction, wherein the at least first and second metal shells each comprise a floor with two protruding uprights spaced apart from each other and integrally connected to the floor, wherein at least one of the supporting members is produced according to claim 1.
20. (CANCELLED)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. PGPub 2018/0009050 to Tokita et al. is among the closest art of record and generally discloses the subject matter of original claim 1 up to “wherein firstly…”, as well as claim 17. Tokita et al. also discloses the use of a hot-rolled steel sheet of 980 MPa class having the plate thickness of 2.3 mm (paragraph 76), thus also addressing the subject matter of original claims 10-15.
2010/0133724 or DE102007059251 each in turn teach the concept of providing surplus material in a metal shell preform and subjecting the preform to compression forming to counteract springback and achieve accurate opening angles of the shells. The references also substantially address the subject matter of original claims 4-9. Furthermore, it is implied that the target sheet opening angles would be substantially 0 degrees (i.e. 90-degree bends), and so the subject matter of original claims 2-3 would be considered obvious in view of the above.

U.S. PGPub 2006/0125226, for example, discloses a ladder or box frame for an SUV-style vehicle having a similar support construction, thus addressing original claim 19 in view of the above.
The remaining references provide further examples of similar frame constructions.
However, the prior art fails to disclose or teach the subject matter of original claim 18, which has been substantially incorporated into amended claim 1. Claim 19 in turn depends from claim 1. In other words, the prior art construction does not disclose or teach “the opening angle of the uprights of the first metal shell is, at least in portions and in the overlap region, different from the opening angle of the uprights of the second metal shell”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Matthew P Travers/             Primary Examiner, Art Unit 3726